                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

HEATH WHITT, #222052,                        )
                                             )
     Plaintiff,                              )
                                             )
     v.                                      )    CIV. ACT. NO. 2:18cv848-ECM
                                             )
MS. WILSON, et al.,                          )
                                             )
     Defendants.                             )

                                       ORDER

      On December 19, 2018, the Magistrate Judge entered a Recommendation

(doc. 8) to which no objections have been filed. Upon an independent review of

the file and upon consideration of the Recommendation, it is

      ORDERED that the Recommendation of the Magistrate Judge is

ADOPTED, and this case is DISMISSED without prejudice for Plaintiff’s failure

to comply with the orders of this court and to prosecute this action.

     A separate Final Judgment will be entered.

     DONE this 31st day of January, 2019.

                                          /s/ Emily C. Marks
                                EMILY C. MARKS
                                UNITED STATES DISTRICT JUDGE
